Mr. Justice Hand, dissenting: I do not concur in the conclusion reached in the foregoing opinion. The date testified to by the prosecutrix upon which the intercourse between her and the plaintiff in error took place was not material, and the fact that she may have been mistaken as to the particular night when it took place only bore upon her credibility as a witness, and if she was mistaken in that regard such mistake should not work a reversal of the case. I also think that the father of the girl was properly permitted to testify that he repeated the charge to the plaintiff in error made against him by his daughter and the reply of the plaintiff in error thereto, as the jury could only get the full force of the reply when advised of the remark of the father which elicited the reply. (Gannon v. People, 127 Ill. 507.) The fact the prosecutrix made complaint to her brother that the plaintiff in error had outraged her was a circumstance tending to corroborate her statement that the plaintiff in error was responsible for her condition. Where ■there is evidence tending to support the theory of a party, he has a right to an instruction presenting to the jury his view of the case. (Chicago Union Traction Co. v. Browdy, 206 Ill. 615.) The giving of the instructions referred to in the majority opinion was not, I think, reversible error. It is far more important that a defendant, clearly proven guilty, be punished than that a record free from technical errors be built up. Vickers and Carter, JJ.: We concur in the foregoing dissenting opinion of Mr. Justice Hand.